Exhibit 23.1 Webb & Company, P.A. Certified Public Accountants CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Amendment No. 1 to the Registration Statement on Form S-1 of our report dated February 27, 2009 relating to the consolidated financial statements of American Surgical Holdings, Inc. and Subsidiaries. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. /s/ Webb & Company, P.A. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida January
